
	
		III
		109th CONGRESS
		2d Session
		S. RES. 531
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2006
			Mr. Lieberman (for
			 himself, Mr. Burns,
			 Mr. Reid, Mr.
			 Bond, Mrs. Murray,
			 Mr. Lautenberg, Mr. Pryor, Mr.
			 Talent, Ms. Mikulski,
			 Ms. Snowe, and Ms. Cantwell) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		To urge the President to appoint a
		  Presidential Special Envoy for Sudan.
	
	
		Whereas, on July 22, 2004, the Senate and House of
			 Representatives declared that the atrocities occurring in the Darfur region of
			 Sudan are genocide;
		Whereas, on September 9, 2004, Secretary of State Colin L.
			 Powell stated before the Committee on Foreign Relations of the Senate,
			 When we reviewed the evidence compiled by our team, along with other
			 information available to the State Department, we concluded that genocide has
			 been committed in Darfur and that the Government of Sudan and the [Janjaweed]
			 bear responsibility—and genocide may still be occurring.;
		Whereas, on September 21, 2004, in an address before the
			 United Nations General Assembly, President George W. Bush affirmed the finding
			 of Secretary of State Powell and stated, At this hour, the world is
			 witnessing terrible suffering and horrible crimes in the Darfur region of
			 Sudan, crimes my government has concluded are genocide.;
		Whereas various nongovernmental organizations have
			 estimated that up to 400,000 people have died in Darfur from combat, hunger,
			 and disease since February 2003;
		Whereas prominent human rights groups, think tanks, and
			 members of Congress have called for the appointment of a Presidential Special
			 Envoy for Sudan;
		Whereas Deputy Secretary of State Robert Zoellick, who had
			 acted as the lead negotiator and coordinator for the United States Government
			 toward Darfur, resigned from that position on June 19, 2006;
		Whereas Ambassador Zoellick was instrumental in securing
			 the peace agreement among the Government of Sudan and rebel factions on May 5,
			 2006, and was described by Secretary of State Condoleezza Rice as
			 indispensable in our efforts to bring peace to Sudan and to end the
			 violence in Darfur;
		Whereas other United States Government officials deeply
			 involved in Darfur are departing public service or moving to new positions,
			 including White House Policy Advisor Michael Gerson, National Security Council
			 Senior Director for African Affairs Cindy Courville, and the State Department
			 Special Representative to Sudan Michael Ranneberger; and
		Whereas the crisis in Darfur, and generally Sudan,
			 continues to command urgent attention due to the ongoing displacement of
			 roughly 2,500,000 people, the continuing instability in the region, the
			 fragility of the May 5, 2006, peace accord, the spread of the conflict to
			 neighboring Chad, the lack of security that prevents multilateral organizations
			 and nongovernmental organizations from providing assistance to the most
			 vulnerable displaced persons of Darfur, the reluctance by the Government of
			 Sudan to allow a robust United Nations presence in that country, and the
			 difficulties involved in assisting the African Union Mission in Sudan and
			 transitioning that body into a United Nations force: Now, therefore, be
			 it
		
	
		That—
			(1)the Senate
			 commends the efforts of former Deputy Secretary of State Robert Zoellick in
			 Darfur and the contributions of White House Policy Advisor Michael Gerson,
			 Ambassador Cindy Courville, and Ambassador Michael Ranneberger; and
			(2)it is the sense
			 of the Senate that—
				(A)the United States
			 urgently needs an individual of Ambassadorial rank and high stature to devote
			 exclusive attention to Darfur and related issues concerning peace and stability
			 in Sudan;
				(B)such individual
			 should formulate and coordinate policy, lead negotiations, engage with parties
			 to the conflict to monitor their compliance with the terms and deadlines of the
			 May 5, 2006, Darfur Peace Agreement, gather resources from donors, and ensure
			 that this crisis retains high visibility and remains a top priority for the
			 United States Government until it is substantially resolved; and
				(C)the President
			 should, at the earliest date possible, appoint a Presidential Special Envoy for
			 Sudan with the rank of Ambassador and should provide not less than $250,000, to
			 support the Presidential Special Envoy, in accordance with Senate Amendment
			 3719 to H.R. 4939 of the 109th Congress, as agreed to in the Senate on May 3,
			 2006.
				
